Order entered March 26, 2013




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-12-01644-CR

                              JUAN ANDRE MARIN, Appellant

                                              V.

                              THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F11-57217-H

                                          ORDER
       Appellant has informed the Court he wishes to file a pro se response to the Anders brief
filed by appellate counsel.   Accordingly, we ORDER appellate counsel Robert Baskett to
provide appellant with copies of the clerk’s and reporter’s records. We further ORDER Mr.
Baskett to file, within THIRTY DAYS of the date of this order, written verification that the
record has been sent to appellant. Appellant’s pro se response is due by JUNE 14, 2013.
       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the
Honorable Robert Burns, Presiding Judge, Criminal District Court, and to Attorney Robert
Baskett.
       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Juan Andre
Marin, TDCJ No. 01823747, 1536 IH-10 East, Fort Stockton, Texas 79735.

                                                     /s/   DAVID EVANS
                                                           JUSTICE